Citation Nr: 0120941	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-20 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from November 1967 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).  

During the course of this appeal, the RO granted a 70 percent 
evaluation effective from March 27, 1998.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).

In a statement dated in May 2001, the veteran waived review 
by the RO of a February 2001 statement from a VA therapist 
and waived receipt of a supplemental statement of the case 
(SSOC).

During the veteran's May 2001 personal hearing, he raised the 
issue of entitlement to a total rating based on 
hospitalization from March 16, to April 13, 1998 pursuant to 
38 C.F.R. § 4.29 (2000).  The veteran indicated that when 
service connection was granted in March 1999, the RO did not 
consider entitlement to a temporary total rating for that 
period of hospitalization.  This matter is thus referred to 
the RO for initial review and determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by uncontrolled anger, 
temper, anxiety, panic attacks, depression, and social 
isolation.  There is no evidence of gross thought disorder, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, any inability to perform activities 
of daily living or maintain personal hygiene, disorientation, 
or memory loss.  

3.  The veteran's sole service-connected disability is PTSD, 
which is evaluated as 70 percent disabling.  

4.  From July 2000, the service-connected PTSD prevented the 
veteran from securing or following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an award of a total disability rating 
based on individual unemployability from July 2000 have been 
met.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals substantial compliance 
with the new statutory provisions.  That is, by way of the 
March 1999 rating decision, August 1999 statement of the 
case, and subsequent supplemental statements of the case, the 
RO apprised the veteran and his representative of the 
applicable laws and regulations and gave notice as to the 
evidence required to substantiate his claim.  In addition, 
the RO has secured relevant VA treatment records and medical 
examinations.  The veteran has not authorized VA to obtain 
any private records.  Finally, the veteran has had the 
opportunity to present evidence and argument in support of 
his claim.  Thus, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The report of the March 1999 VA psychiatric examination 
indicated that the veteran was currently working as a stocker 
at Wal-Mart on the night shift.  He did not have to work with 
other people, which worked well for him.  He reported that he 
had lost numerous jobs due to PTSD symptoms.  The veteran had 
been with his current girlfriend for six years.  Mental 
status examination was significant for reports of depression, 
panic attacks, visual hallucinations related to Vietnam, 
problems with his temper, survivor guilt, feelings of 
worthlessness, concentration problems, and social isolation 
and detachment.  There was no evidence or report of impaired 
thought processes or communication, delusions, suicidal or 
homicidal ideation, or inability to perform daily activities 
and attend to personal hygiene.  The diagnosis included 
chronic PTSD and panic disorder with agoraphobia.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 51.  

VA psychiatric records extending from 1999 to 2000 showed 
that the veteran continued to struggle with his anger and 
that he lost days of work due to an inability to control his 
temper and reactions when any other employees interfered with 
his work space.  He threatened other employees and reported 
that he was a target for them because of his hyper startle 
response to their actions.  In addition, the veteran 
complained of depression, feeling felt like life had no 
meaning, paranoia, an inability to escape his stressors, 
sexual dysfunction, poor sleep, and a mediocre appetite.  He 
did not report any suicidal ideation or hallucinations.  

VA records also reflected the veteran's fear about leaving 
his home.  At one point, the veteran was under house arrest 
and during that time, he tried to leave the house.  However, 
notes dated in April 2000 indicated that, once the period of 
house arrest was completed, the veteran did not leave his 
house except to go to the clinic.  Further, he apparently was 
unable to do things around his house that he had been doing 
prior to his incarceration.  Although afraid to leave his 
home, records dated in November 1999 showed that the veteran 
wanted to have a trailer in his backyard where he could 
escape from his family.  He had trouble being around any 
number of people for an extended period of time.  In fact, he 
was concerned about having panic attacks and being cooped up 
in an airplane during a planned family trip.  He experienced 
anxiety attacks and had problems with temper control around 
his partner's children and grandchildren.  He stated that 
they disturbed his isolation, did not live up to his 
expectations, and were a source of irritation.  
  
The February 2000 VA psychiatric examiner noted the veteran's 
mood was anxious and angry, his affect was euthymic and 
restricted in range.  The veteran stated that, at times, he 
wished he could just "go to sleep."  Mental status 
examination was negative for evidence or suicidal or 
homicidal ideation, poor hygiene, abnormal psychomotor 
behavior, thought disorder, hallucinations or other psychotic 
experience, cognitive impairment, or disorientation.  The 
examiner stated that the veteran suffered from mild to 
moderate PTSD, as well as anxiety and depression.  He 
indicated that the symptomatology associated with his PTSD 
significantly impaired the veteran's day-to-day function, 
though he continued to work and maintained a significant 
personal relationship for several years.  The examiner found 
that the veteran's PTSD did not inhibit him in occupational 
and relationship functions to the extent of significant 
disability.  He assigned a GAF score of 55.  

During his personal hearing in May 2001, the veteran reported 
that he was unemployed, having last worked at Wal-Mart on the 
night shift until June 2000.  His longest employment had been 
with the Federal Park Service, which lasted for a period of 
17 years.  While at Wal-Mart, when his coworkers dropped 
items on the floor and made excessive noise, the veteran had 
a hyper startle response and ultimately his reactions led to 
fights.  He was reprimanded on several occasions and in the 
end, he was asked to leave.  During his prior 
hospitalization, the veteran tried to gain control of his 
temper and develop better coping skills, but once he was back 
in "society," he continued to have a hard time coping with 
people and crowds.  He also indicated problems with sleep.  
The veteran used to have a problem with alcohol abuse, but 
had stopped drinking and remained sober.  After he stopped 
drinking, he began to recall his nightmares and experienced 
night sweats.  The veteran had a particular problem with 
noise, which tended to provoke a startle response and anger.  
He was in weekly treatment.  The veteran stated that he did 
not engage in activities with other people and that the only 
type of job he could do would be something that did not 
involve interacting with others.    

During the hearing, the veteran submitted a February 2001 
statement from his VA therapist.  The therapist noted that 
the veteran had difficulty controlling his temper and anger 
at his place of work.  The veteran was noted to have last 
worked at Wal-Mart until July 2000, during which time he had 
received several letters of discipline and reprimand 
concerning work-related incidences.  The therapist concluded 
that the veteran's disability rendered him unemployable.

Analysis

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Each disability must be viewed in 
relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  38 C.F.R. 
§ 4.1.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses. Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB, supra.    
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is evaluated under Diagnostic Code (Code) 9411, pursuant 
to a general rating schedule for mental disorder.  38 C.F.R. 
§ 4.130.  A 70 percent evaluation requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
relevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, considerations include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating must be based on the entire evidence 
of record that bears on occupational and social impairment 
rather than merely on the examiner's assessment of the level 
of disability identified during the examination. Id.  
Although the extent of social impairment must be considered, 
an evaluation may not be based solely on this factor.  
38 C.F.R. § 4.126(b).

Initially, the Board finds that the preponderance of the 
evidence is against awarding a schedular evaluation greater 
than 70 percent for PTSD.  It is clear that the veteran is 
impaired by his PTSD, with symptoms including depression, 
anxiety, uncontrollable anger with inappropriate behaviors, 
and social isolation.  However, there is no evidence of gross 
though disorder, persistent delusions or hallucinations, 
persistent danger of harm to self or others, any inability to 
perform activities of daily living or maintain personal 
hygiene, disorientation to time or place, or significant 
memory loss.  Absent such symptoms, the Board cannot conclude 
that the veteran's overall disability picture from PTSD more 
nearly approximates the criteria for a 100 percent schedular 
rating.  38 C.F.R. § 4.7.  

Although not entitled to a schedular 100 percent rating, the 
Board finds that the evidence supports a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  The Board is required to 
address the issue of entitlement to TDIU when expressly 
raised by the veteran or when raised by the evidence of 
record.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 
(1996).  When the issue is raised in connection with a claim 
for an increased rating for a service-connected disability, 
the Board has jurisdiction to consider the issue. Id.  See 
also VAOPGCPREC 16-92; Bernard, supra;

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  If there is only one such disability, 
it must be rated at 60 percent or more; if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

In this case, the veteran's sole service-connected 
disability, PTSD, is evaluated as 70 percent disabling.  
Thus, the percentage criteria under 38 C.F.R. § 4.16(a) are 
met.  The remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation due to 
the PTSD.  On that matter, the Board finds in the veteran's 
favor.  VA records consistently disclose persistent problems 
at work on even minimal contact with coworkers.  The veteran 
was eventually asked to leave his last job because of such 
conflicts.  He last worked in June or July 2000.  In fact, 
the VA therapist's February 2001 statement reflects the 
opinion that the veteran's disability renders him 
unemployable.  Accordingly, the Board finds that the evidence 
supports an award of TDIU.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.16(a).    


ORDER

An evaluation in excess of 70 percent for PTSD is denied.  

An award of TDIU from July 2000 is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

